                                                                                                FILED
                                                                                          CHARLOTTE, NC
                          IN THE LINITED STATES DISTRICTCOURT                               APR   -   4 Z11IS
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                       CHARLOTTE DIVISION                               US DISTR]CT COURT
                                                                                     WESTERN DISTRICT OF NC
                                     CRIMINAL NO.:   3:I   9cr76-RJC

LINITED STATES OF AMERICA.                             )
                                                       )
                        Plaintiff,                     )
                                                       )         CONSENT ORDER AND
        v.                                             )       JUDGMENT OF FORFEITURE
                                                       )         PENDING RULE 32.2(c)(2)
JOLYNN DENISE MCHONE,                                  )
                                                       )
                        Defendant.                     )


        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

        l.      The following property is forfeited to the United States pursuant to 18 U.S.C. 982,
and/or 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 2l U.S.C. $ 853(n), pending final adjudication herein:

    o   A forfeiture money judgment in the amount of $214141934.14, such amount
        constituting the proceeds that Defendant personally obtained as a result of the
        offense/s to which Defendant has pled guilty. Defendant stipulates that the
        Government may satisfy the money judgment via forfeiture of proceeds and/or
        substitute property as defined in 21 U.S.C. $ 853(p). For purposes of forfeiture
        under Section 853(p), Defendant stipulates that, as a result of acts or omissions of
        Defendant, one or more provisions of Section 853(p)(1)(A)-(E) are satisfied.

        2.     If andto the extentrequired byFed. R. Crim. P.32.2(b)(6),21 U.S.C. $ 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forleiture.

        3.       Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and requests for production of documents,
and to issue subpoenas pursuant to Fed. R. Civ. P. 45.
4.     A forfeiture money judgment shall be included in the defendant's sentence, and the
United States may take steps to collect the judgment from any property of the defendant,
provided, the value of any forfeited specific assets shall be credited toward satisfaction of this
money judgment upon liquidation.


       The parties stipulate and agree that the aforementioned asset(s) constitute property
derived from ortraceableto proceeds of defendant's crime(s) herein and are therefore subjectto
forfeiture pursuant to 18 U.S.C. $ 982, and/or 28 U.S.C. $ 2a6l(c). The defendant hereby waives
the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment against defendant. If the defendant has previously submitted a claim in
response to an administrative forfeiture proceeding regarding any of this property, defendant
hereby withdraws that claim.   If defendant    has not previously submitted such a claim, defendant
hereby waives all right to do so.



R. ANDREW    MURRAY
     ITED STATES ATTORNEY




Assistant United States   A



                                                           . KELLY JOHNSON
                                                        Attorney for Defendant

Signed this   the &|s0",      of April, 2019




                                                 UNITED STATES        MA 6I SIQ, AT E        JUDGE
